DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in reply to the application filed on 24 April 2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 04/24/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Notice to Applicant
In light of [0021] and [0035] of the specification, the limitation “same medical condition” is interpreted to also mean “similar medical condition”.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-7), article of manufacture (claims 8-14), and machine (claims 15-20) which recite steps of training a machine learning model with a plurality of electronic medical records, receiving an electronic medical record of a patient, calculating a score for each medical professional in a medical organization, and identifying a group of medical professionals for performing the endoscopic procedure. 
These steps of matching endoscopic patients with medical personnel, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity and mathematical relationships & calculations but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from managing personal behavior or relationships or interactions between people in matching endoscopic patients with medical personnel and reciting mathematical relationships & calculations through the calculation of a match score.  For example, but for the language describing steps as performed using a processor, everything else in the context of this claim encompasses human activity and mathematical relationships & 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-14, and 16-20, reciting particular aspects of matching endoscopic patients with medical personnel).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of training, by the processor, a machine learning model amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0019] to [0053], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of identifying, by the machine learning model, a group of medical professionals for performing the endoscopic procedure on the new patient amounts to mere data gathering, and recitation of wherein all the medical professionals in the medical organization are divided into three categories of physician, technician, and nurse amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
claims 2-7, 9-14, and 16-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 5, 9, 12, 16, and 19, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 6-7 and 13-14 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, and claims 3-4, 10-11, and 17-18 additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving, by the machine learning model, an electronic medical record of a new patient intending Symantec, MPEP 2106.05(d)(II)(i).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations inconsistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US20180065248A1) in view of Delaney et al. (US20160063191A1) and further in view of Abedini et al. (US20170177814A1).
Regarding claim 1, Barral discloses A computer implemented method in a data processing system comprising a processor and a memory comprising instructions ([0053] “It will be apparent to those of ordinary skill in the art that the system, method, and process described herein can be implemented as software stored in main memory 550 or read only memory 520 and executed by processor 510.”)
which are executed by the processor to cause the processor to implement the method of identifying a group of medical professionals for performing an endoscopic procedure on a particular patient, the method comprising: training, by the processor, a machine learning model with a plurality of electronic medical records of different patients having a history of one or more endoscopic procedures ([0023] “The training can include performing a machine learning model based analysis on a plurality of sets of training data of prior medical procedures, where the training data can include visual information (e.g., digital images/mono or stereo video captured by a visual system of an endoscope to identify anatomical structures), sensor information (e.g., medical tool attributes, such as speed, depth of cuts, width of spreading, etc. relative to identified anatomical structures), steps and/or deviations from steps in a medical procedure, benchmarked information (e.g., sequence of steps with expected maximum and minimum times duration, tool usage, expected variations, etc.), patient-specific information (e.g., age, sex, BMI, relevant medical history, etc.),....” [0029] “For example, different ML medical procedure models can be maintained for each procedure for patients having different characteristics (e.g., age, gender, BMI, relevant medical history, etc.).”) 
wherein each electronic medical record includes a group of medical professionals performing the one or more endoscopic procedures ([0036] “As discussed herein, ML medical procedure server 210 can collect training set data from a plurality of different medical procedure systems for a plurality of different procedures. As a result, the training of ML medical procedure model classifiers can be periodically refined based on the collected results of a group of medical professionals.”) 
and recovery time of each endoscopic procedure ([0023] “....where the training data can include...benchmarked information (e.g., sequence of steps with expected maximum and minimum times duration, tool usage, expected variations, etc.) 
receiving, by the machine learning model, an electronic medical record of a new patient intending to have an endoscopic procedure ([0020] “Medical procedure system 140 receives, via one or more user interfaces, specification of patient specific factors, such as age, sex, body mass index (BMI), known medical/health condition, etc. that provide a range of patient specific information. Medical procedure system 140 also receives specification of a medical procedure to be performed.”) 

Barral does not explicitly disclose however Delaney teaches wherein the group of medical professionals include at least one physician, at least one technician, and at least one nurse ([0060] “These healthcare service parameters can also relate to the medical personnel involved in caring for the patient (e.g., physicians, nurses, technicians, midwifes, etc.)….”)
wherein all the medical professionals in the medical organization are divided into three categories of physician, technician, and nurse ([0073] “For example, improvement evaluation component 202 can compare departments of the healthcare organization, procedures performed by the healthcare organization, caregiver personnel (e.g., physicians, nurses, technicians, etc.) of the healthcare organization….”)
a technician……in a category of technician, and a nurse…..in a category of nurse ([0060] “These healthcare service parameters can also relate to the medical personnel involved in caring for the patient (e.g., physicians, nurses, technicians, midwifes, etc.)…” [0064] “In an aspect, the scoring component 106 can weigh each of the relevant metrics based on working with a select group of clinicians, forcing the results to the range of 0-100.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to group medical professionals into three categories. The motivation for the combination of prior art elements is to increase the quality of services delivered (See Delaney, Background).

Barral in view of Delaney does not explicitly disclose however Abedini teaches calculating, by the machine learning model, a score for each medical professional in a medical organization representing a level of match between the new patient and each medical professional (([0040] “For instance, a score to the match may be assigned based on all the relevant parameters (treatment philosophical profile) that are available.”)
identifying, by the machine learning model, a group of medical professionals for performing the endoscopic procedure on the new patient, wherein the group of medical professionals include a physician having the highest score in a category of physician… the highest score….. ([0029] “At 118, the doctors are recommended to the patient in a ranked order based on the best personality matching score.”)


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to calculate a score and identify the highest score. The motivation for the combination of prior art elements is to improve the quality life of the patient and bring measurable success in the treatment process (See Abedini, Bachround).
Regarding claim 8, Barral discloses the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor ([0053] “This control logic or software may also be resident on an article of manufacture comprising a computer readable medium having computer readable program code embodied therein and being readable by the mass storage device 525 and for causing the processor 510 to operate in accordance with the methods and teachings herein.”)

The remaining limitations are rejected for the same reasons as stated above for claim 1.
Regarding claim 15, Barral discloses the processor ([0049] “The data processing system illustrated in FIG. 5 includes a bus or other internal 

The remaining limitations are rejected for the same reasons as stated above for claim 1.
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US20180065248A1) in view of Delaney et al. (US20160063191A1), Abedini et al. (US20170177814A1), and further in view of Ebadollahi et al. (US20120109683A1).
Regarding claim 2, Barral in view of Delaney and Abedini does not exlicitly disclsoe however Ebadollahi teaches calculating, by the machine learning model, the score through one or more of machine learning algorithms including logistic regression, Bipartite Ranking, k-partite Ranking, Ranking with Real-Valued Labels, General Instance Ranking, Ranking SVM, RankBoost, and RankNet ([0037] “The outcome prediction model 130 is created or updated by the model learning module 128 using one or more of logistic regression, ordinal regression, or other predictive modeling methods including boosting, support vector machines (SVM), neural networks (NN) methods.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use one or more machine learning algorithms. The motivation for the combination of prior art 
Regarding claim 9, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 2.
Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US20180065248A1) in view of Delaney et al. (US20160063191A1), Abedini et al. (US20170177814A1), and further in view of Wager et al. (US20050075904A1).
Regarding claim 3, Barral discloses if there was a prior patient having short recovery time after the one or more endoscopic procedures ([0023] “The training can include performing a machine learning model based analysis on a plurality of sets of training data of prior medical procedures, where the training data can include visual information (e.g., digital images/mono or stereo video captured by a visual system of an endoscope to identify anatomical structures)….steps and/or deviations from steps in a medical procedure, benchmarked information (e.g., sequence of steps with expected maximum and minimum times duration, tool usage, expected variations, etc.)…”)

Barral does not explicitly disclose however Delaney teaches performed by the group of the medical professionals including more than one nurse ([0026] “In yet another example, the data can include information regarding 
and the prior patient has substantially the same medical condition as that of the new patient ([0168] “Care path creation component 1404 can analyze variances between aspects of the course of care and aspects of other courses of care based on comparison to courses of care for similar or dissimilar conditions and/performed via the healthcare organization or a peer organization.” [0169] “In an aspect, care path creation component 1404 can determine one or more changes to implement in a future course of care for a patient associated with the same or similar medical condition that minimizes one or more of the variances.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to identify procedures performed by a group and that the prior patient has the same medical condition as that of a new patient. The motivation for the combination of prior art elements is to increase the quality of services delivered (See Delaney, Background).

Barral in view of Delaney and Abedini does not explicitly disclose however Wager teaches adding, by the machine learning model, an additional nurse into the group of medical professionals for performing the endoscopic procedure on the new patient ([0031] “For instance, a nurse manager or charge nurse may conclude that the condition of a given patient is 


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add a nurse into the group. The motivation for the combination of prior art elements is to ensure a patient needs are automatically aligned with a provider capabilities (See Wager, Abstract). 
Regarding claim 4, Barral discloses if there was a prior patient having short recovery time after the one or more endoscopic procedures ([0023] “The training can include performing a machine learning model based analysis on a plurality of sets of training data of prior medical procedures, where the training data can include visual information (e.g., digital images/mono or stereo video captured by a visual system of an endoscope to identify anatomical structures)….steps and/or deviations from steps in a medical procedure, benchmarked information (e.g., sequence of steps with expected maximum and minimum times duration, tool usage, expected variations, etc.)…”)

Barral does not explicitly disclose however Delaney teaches performed by the group of the medical professionals including more than one technician ([0026] “In yet another example, the data can include information 
and the prior patient has substantially the same medical condition as that of the new patient ([0168] “Care path creation component 1404 can analyze variances between aspects of the course of care and aspects of other courses of care based on comparison to courses of care for similar or dissimilar conditions and/performed via the healthcare organization or a peer organization.” [0169] “In an aspect, care path creation component 1404 can determine one or more changes to implement in a future course of care for a patient associated with the same or similar medical condition that minimizes one or more of the variances.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to identify procedures performed by a group and that the prior patient has the same medical condition as that of a new patient. The motivation for the combination of prior art elements is to increase the quality of services delivered (See Delaney, Background).

Barral in view of Delaney and Abedini does not explicitly disclose however Wager teaches adding, by the machine learning model, an additional technician into the group of medical professionals for performing the endoscopic procedure on the new patient ([0036] “In step 410, the assignment engine 110 may generate the set of provider assignments 116 


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add a technician into the group. The motivation for the combination of prior art elements is to ensure a patient needs are automatically aligned with a provider capabilities (See Wager, Abstract). 
Regarding claim 5, Barral in view of Delaney and Abedini does not explicitly disclose however Wager teaches assigning, by the machine learning model, a more experienced group of medical professionals if the new patient has a plurality of diseases or at least one comorbidity ([0021] “As illustrated in that figure, a patient may for instance be assigned an acuity rating (illustratively 0-100 but other scales or ratings may be used), depending on the severity, length or other characteristics of the patient's disease or condition. A high acuity rating of 100 for a patient may indicate a requirement for a nurse, physician, technician or other provider staff who has attained a comparatively high stage on a clinical ladder or other experience scale, while also requiring certifications such as critical care, ventilator or other equipment operation, or other criteria.” [0024] “According to embodiments of the invention in one 


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to assign an experienced group of medical professionals. The motivation for the combination of prior art elements is to ensure a patient needs are automatically aligned with a provider capabilities (See Wager, Abstract). 
Regarding claim 10, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 11, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 5.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US20180065248A1) in view of Delaney et al. (US20160063191A1), Abedini et al. (US20170177814A1), Wager et al. (US20050075904A1), and further in view of Buck et al. (US20120010904A1).
Regarding claim 6, Barral in view of Delaney, Abedini, and Wager does not explicitly disclose however Buck teaches wherein the plurality of diseases includes at least two chronic conditions including type-2 diabetes, hypertension, hyperlipidemia, arthritis, and depression ([0012] “For example, a patient may wonder: “I have a question about managing my diabetes.” [0044] “…with rheumatoid arthritis…”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to assign an experienced group of medical professionals to patients with at least two or more chronic medical conditions. The motivation for the combination of prior art elements is to match patients with health care providers (See Buck, Background).
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 6.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US20180065248A1) in view of Delaney et al. (US20160063191A1), Abedini et al. (US20170177814A1), and further in view of Ebadollahi et al. (US20120109683A1).
Regarding claim 7, Barral discloses wherein each electronic medical record includes at least one of characteristics including demographic details,…., diagnoses, vital signs,…., clinical narrative notes,…… radiology reports….encounters,…endoscopic procedures, other procedures….  ([0019] “….enable access to additional data (e.g., preoperative medical images, a patient's medical history, a patient vital information, etc.)…” [0023] “….where the training data can include visual information (e.g., digital images/mono or stereo video captured by a visual system of an endoscope to identify anatomical structures) …patient-specific information (e.g., age, sex, BMI, relevant medical history, etc.), manual annotations of medical procedure data (e.g., annotations of important steps of anatomical structures in a procedure and/or step of a procedure), temporal annotations of the steps/phases of a medical procedure, as well as other relevant information.” [0039] “For example, a medical professional can enter a specific procedure (e.g., gallbladder removal) and one or more patient characteristics (e.g., age, sex, BMI, relevant medical conditions such as high blood pressure, etc.).”) 

Barral does not explicitly disclose however Delaney teaches laboratory tests…., pathology reports, discharge summaries…..cardiology reports …… comorbidities….and medications ([0044] “For example, a healthcare information source 118 can include a heart monitor or pedometer configured to send sensed information to healthcare management server regarding a patient cared for by the healthcare management server 102.” [0189] “For example, care path evaluation component 1402 can compare activities (e.g., procedures performed, imaging studies performed, laboratory studies performed, medications administered, movement to different areas of the hospital, 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention where a medical record contains at least one characteristic. The motivation for the combination of prior art elements is to increase the quality of services delivered (See Delaney, Background).

Barral in view of Delaney and Abedini does not explicitly disclose however Ebadollahi teaches allergies…. regular physical exams… ([0028] “These sources for patient features 122 may include, but are not limited to the following Patient profiles 102 may be employed, which may include basic biographical information such as age, gender, location, preferences, physiological state (e.g., blood pressure, weight, etc.), allergies, etc.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention where a medical record contains at least one characteristic. The motivation for the combination of prior art elements is to improve care quality and health outcome (See Ebadollahi, Background).
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 7.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US20180065248A1) in view of Delaney et al. (US20160063191A1), Abedini et al. (US20170177814A1), Ebadollahi et al. (US20120109683A1), and further in view of Wager et al. (US20050075904A1).
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 5.

Prior Art Cited but Not Relied Upon
 Qu, X., Rardin, R. L., Williams, J. A. S., & Willis, D. R. (2007). Matching daily healthcare provider capacity to demand in advanced access scheduling systems. European Journal of Operational Research, 183(2), 812-826.
This reference is relevant because it discloses providser matching to improve the performance of clinics.


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626